 
 
I 
111th CONGRESS 1st Session 
H. R. 4200 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2009 
Ms. Chu (for herself, Mr. Schiff, Ms. Linda T. Sánchez of California, Ms. Roybal-Allard, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To prepare a feasibility study and implement demonstration projects to restore the San Gabriel River Watershed in California. 
 
 
1.Short titleThis Act may be cited as the San Gabriel Watershed Restoration Act. 
2.San gabriel river watershed restoration, california 
(a)In generalThe Secretary, in coordination with the County of Los Angeles, shall— 
(1)prepare a feasibility study for environmental ecosystem restoration, flood control, water quality control, water supply storage, outdoor recreation enhancements, and other aspects of the San Gabriel River Watershed revitalization that is consistent with the goals of the San Gabriel River master plan published by the County of Los Angeles; and 
(2)identify demonstration projects for construction and restoration of the San Gabriel River Watershed. 
(b)Demonstration projects 
(1)In generalThe Secretary is authorized to construct demonstration projects in order to provide information to develop the study under subsection (a)(1). 
(2)Federal shareThe Federal share of the cost of any project under this subsection shall be not more than 65 percent. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $50,000,000.  
 
